DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1‐5 and 7‐29 are pending.
Claim 6 is canceled.


Allowable Subject Matter
Claims 1‐5 and 7‐29 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claim 1 includes allowable subject matter of claim 6, and therefore is allowed.

Claims 2-5 and 7-11 depend on claim 1 and therefore are allowed.

Claims 12-20 were previously allowed.

New independent Claim 21 includes the subject matters of previous claim 1 and allowable subject matter of claim 8, and therefore is allowed.

Claims 21-23 depend on claim 21 and therefore are allowed.


New independent Claim 25 includes the subject matters of previous claim 1 and allowable subject matter of claim 10, and therefore is allowed.

Claims 26-29 depend on claim 25 and therefore are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN YANG whose telephone number is (571)272-9874.  The examiner can normally be reached on M-F 8-5 pdt ifp.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JIANXUN YANG/
Primary Examiner
Art Unit 2664


/JIANXUN YANG/
Primary Examiner, Art Unit 2664				9/5/2021